                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JACOB S. SILVERMAN,
                                  11                                                       Case No. 18-07621 BLF (PR)
                                                         Plaintiff,
                                  12                                                       ORDER OF SERVICE; DIRECTING
Northern District of California




                                                                                           DEFENDANTS TO FILE
 United States District Court




                                  13              v.                                       DISPOSITIVE MOTION OR
                                                                                           NOTICE REGARDING SUCH
                                  14     DENNIS GAGNON, et al.,                            MOTION; INSTRUCTIONS TO
                                                                                           CLERK
                                  15                    Defendants.
                                  16

                                  17

                                  18
                                                Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  19
                                       42 U.S.C. § 1983 against officers of the Humboldt County Sheriff Department (“HCSD”).
                                  20
                                       Plaintiff’s motion for leave to proceed in forma pauperis will be addressed in a separate
                                  21
                                       order.
                                  22

                                  23
                                                                                 DISCUSSION
                                  24
                                       A.       Standard of Review
                                  25
                                                A federal court must conduct a preliminary screening in any case in which a
                                  26
                                       prisoner seeks redress from a governmental entity or officer or employee of a
                                  27
                                       governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  28
                                   1   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   2   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   3   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   4   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   5          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   6   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   7   violated, and (2) that the alleged violation was committed by a person acting under the
                                   8   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   9   B.     Plaintiff’s Claims
                                  10          Plaintiff claims that on August 26, 2016, he was the subject of an illegal traffic stop
                                  11   by Defendants Deputy Dennis Gagnon and Sgt. Jesse Taylor. (Compl. at 3.) Plaintiff
                                  12   claims that the report indicated that the traffic stop was “to investigate if the window tint
Northern District of California
 United States District Court




                                  13   was illegal,” but that Defendant Gagnon never investigated the reason of the traffic stop
                                  14   nor testify to that effect. (Id.) It appears that Plaintiff was a passenger in the vehicle, who
                                  15   was removed from the vehicle and taken into custody. (Id.) Plaintiff claims that the
                                  16   criminal charges were dismissed on October 24, 2018, in the interest of justice. (Id.)
                                  17   Liberally construed, Plaintiff states a cognizable claim for the violation of his Fourth
                                  18   Amendment rights against unreasonable searches and seizures. See Allen v. City of
                                  19   Portland, 73 F.3d 232, 235 (9th Cir. 1995); United States v. Colin, 314 F.3d 439, 442-43
                                  20   (9th Cir. 2002) (occupants of a vehicle have standing to bring Fourth Amendment
                                  21   challenge to an officer’s stop of their vehicle even though they have no possessory or
                                  22   ownership interest in the vehicle).
                                  23          Plaintiff names the Humboldt County Sheriff’s Department and Humboldt County
                                  24   as defendants but makes no factual allegations against them. (Compl. at 2-3.) These
                                  25   Defendants shall be dismissed from this action.
                                  26   ///
                                  27   ///
                                  28                                                  2
                                   1                                         CONCLUSION
                                   2          For the reasons state above, the Court orders as follows:
                                   3          1.      The Clerk of the Court shall mail a Notice of Lawsuit and Request for
                                   4   Waiver of Service of Summons, two copies of the Waiver of Service of Summons, a copy
                                   5   of the complaint, (Docket No. 1), all attachments thereto, and a copy of this order upon
                                   6   Defendants Deputy Dennis Gagnon and Sgt. Jesse Taylor at the Humboldt County
                                   7   Sheriff’s Office (826 4th St., Eureka, CA 95501). The Clerk shall also mail a copy of
                                   8   this Order to Plaintiff.
                                   9          The Clerk shall terminate Defendants Humboldt County Sheriff’s Department and
                                  10   Humboldt County from this action as Plaintiff states no claim against them.
                                  11          2.      Defendants are cautioned that Rule 4 of the Federal Rules of Civil
                                  12   Procedure requires them to cooperate in saving unnecessary costs of service of the
Northern District of California
 United States District Court




                                  13   summons and the complaint. Pursuant to Rule 4, if Defendants, after being notified of this
                                  14   action and asked by the Court, on behalf of Plaintiff, to waive service of the summons, fail
                                  15   to do so, they will be required to bear the cost of such service unless good cause shown for
                                  16   their failure to sign and return the waiver form. If service is waived, this action will
                                  17   proceed as if Defendants had been served on the date that the waiver is filed, except that
                                  18   pursuant to Rule 12(a)(1)(B), Defendants will not be required to serve and file an answer
                                  19   before sixty (60) days from the day on which the request for waiver was sent. (This
                                  20   allows a longer time to respond than would be required if formal service of summons is
                                  21   necessary.) Defendants are asked to read the statement set forth at the foot of the waiver
                                  22   form that more completely describes the duties of the parties with regard to waiver of
                                  23   service of the summons. If service is waived after the date provided in the Notice but
                                  24   before Defendants have been personally served, the Answer shall be due sixty (60) days
                                  25   from the date on which the request for waiver was sent or twenty (20) days from the date
                                  26   the waiver form is filed, whichever is later.
                                  27          3.      No later than ninety-one (91) days from the date this order is filed,
                                  28                                                   3
                                   1   Defendants shall file a motion for summary judgment or other dispositive motion with
                                   2   respect to the claims in the complaint found to be cognizable above.
                                   3                  a.     Any motion for summary judgment shall be supported by adequate
                                   4   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                   5   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
                                   6   qualified immunity found, if material facts are in dispute. If any Defendant is of the
                                   7   opinion that this case cannot be resolved by summary judgment, he shall so inform the
                                   8   Court prior to the date the summary judgment motion is due.
                                   9                  b.     In the event Defendants file a motion for summary judgment, the
                                  10   Ninth Circuit has held that Plaintiff must be concurrently provided the appropriate
                                  11   warnings under Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (en banc). See
                                  12   Woods v. Carey, 684 F.3d 934, 940 (9th Cir. 2012).
Northern District of California
 United States District Court




                                  13          4.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                  14   and served on Defendants no later than twenty-eight (28) days from the date Defendants’
                                  15   motion is filed.
                                  16          Plaintiff is also advised to read Rule 56 of the Federal Rules of Civil Procedure and
                                  17   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary judgment
                                  18   must come forward with evidence showing triable issues of material fact on every essential
                                  19   element of his claim). Plaintiff is cautioned that failure to file an opposition to
                                  20   Defendants’ motion for summary judgment may be deemed to be a consent by Plaintiff to
                                  21   the granting of the motion, and granting of judgment against Plaintiff without a trial. See
                                  22   Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (per curiam); Brydges v. Lewis, 18
                                  23   F.3d 651, 653 (9th Cir. 1994).
                                  24          5.      Defendants shall file a reply brief no later than fourteen (14) days after
                                  25   Plaintiff’s opposition is filed.
                                  26          6.      The motion shall be deemed submitted as of the date the reply brief is due.
                                  27   No hearing will be held on the motion unless the Court so orders at a later date.
                                  28                                                  4
                                   1            7.       All communications by the Plaintiff with the Court must be served on
                                   2   Defendants, or Defendants’ counsel once counsel has been designated, by mailing a true
                                   3   copy of the document to Defendants or Defendants’ counsel.
                                   4            8.       Discovery may be taken in accordance with the Federal Rules of Civil
                                   5   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                   6   Rule 16-1 is required before the parties may conduct discovery.
                                   7            9.       It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                   8   court informed of any change of address and must comply with the court’s orders in a
                                   9   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                  10   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  11            10.      Extensions of time must be filed no later than the deadline sought to be
                                  12   extended and must be accompanied by a showing of good cause.
Northern District of California
 United States District Court




                                  13            IT IS SO ORDERED
                                  14   Dated: _____________________
                                                May 10, 2019                                  ________________________
                                                                                              BETH LABSON FREEMAN
                                  15
                                                                                              United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Service
                                       PRO-SE\BLF\CR.18\07621Silverman_svc

                                  26

                                  27

                                  28                                                      5
